DETAILED ACTION   

1.	The Office Action is in response to Application 16763903 filed on 05/13/2020. Claims 1-18 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16763903 filed on 05/13/2020.
Priority #			 Filling Data			 Country
2017-224451		             2017-11-22			  JP

			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 06/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
	“histogram acquisition unit” in claim 1;
	“detection unit …” in claim 1-4, 12, 14;
	“measurement unit” in claim 1, 9,18;
	“image input unit” in claim 13;
	“image dividing unit” in claim 13;
	” assigning unit” in claim 13;
	” output unit” in claim 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“distance measuring unit” is component 14, 15, fig. 1; paragraph 0197. It is part of distance measurement device, combination of software/hardware.
“detection unit …” corresponding to component 16, fig. 1 and paragraph 0203, which is combination of hardware/software system;
“measurement unit” corresponding to component 16, fig. 1 and paragraph 0203, which is combination of hardware/software system.
” output unit”, corresponding to component 17, fig. 1 and paragraph 1922, which is combination of hardware/software system.


The spec. does not give clear and sufficient structure of
         “image input unit” in claim 13;
	“image dividing unit” in claim 13;
“ assigning unit”  in claim 13;
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections -35 USC $112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.

8.	 Claim 13, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA 
the applicant regards as the invention.

For claim 13, as described above in Claim Interpretation 112(f), the claim limitations with          “image input unit” ;	“image dividing unit” and “ assigning unit”  considered to be indefinite because claims do not recite clear and sufficient structure and there is no clear support in the specification. As such, the claims are indefinite.
Applicant may: (a) Amend the claim so that the claim limitation will no longer be
interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or (b) Amend the written
description of the specification such that it clearly links or associates the corresponding structure,
material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a));
or (c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For
more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1, 3-4, 7-9, 18  are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Inaba et al. (US 20040070748).   

	Regarding claim 1, Inaba teaches a distance measuring device (fig. 2) comprising: 
	a histogram acquisition unit (fig. 2, component 11) that acquires a histogram indicating a frequency of reception of reflected light (Abstract, … The distance computer 10 has a counter 11 for counting the frequency when the reflected light satisfies a specific condition ; paragraph 0108, … The table production component 12 of the distance computer 10 produces the frequency distribution table (histogram) shown in FIG. 8 from the count table that has undergone this moving averaging ) including active light components that are active light emitted from a light emitting unit (fig. 2, component 32/42) and reflected by a target object (as shown in fig. 3, OB) and ambient light components that are ambient light reflected by the target object (as shown in fig. 3; paragraph 0003, …. what is received is not only the reflected laser light, but also natural light and so forth ; paragraph 0004, … the frequencies counted for all of the measurement light emissions carried out repeatedly are added up to produce a frequency distribution table (histogram) corresponding to distance); 
	a detection unit (fig.  2, component 12) that detects a distribution of the active light components by performing predetermined statistical processing on the histogram (paragraph 0108, … The table production component 12 of the distance computer 10 produces the frequency distribution table (histogram) shown in FIG. 8 from the count table that has undergone this moving averaging); 
	and a measurement unit (fig. 2, component 13) that measures a distance to the target object as distance information on a basis of the distribution of the active light components (paragraph 0109, … The distance determiner 13 then determines whether there is a frequency that exceeds a determination threshold P that varies with distance (distance zone) in this frequency distribution table, and sets up a flag in a distance zone where the determination threshold P is exceeded).

Regarding claims 3, Inaba discloses teaches the limitations of claim 1 as discussed above. In addition, Inaba further discloses that performs, as the predetermined statistical processing, processing of determining, when an occurrence rate caused by reception of the reflected light is expressed as a function of time, a parameter of the function that satisfies a relationship with the histogram (paragraph 0004, … a frequency count is performed corresponding to distance (or to elapsed time) when the pulsed measurement light is emitted toward the object of measurement and the reflected light satisfies a specific condition for each emission, the frequencies counted for all of the measurement light emissions carried out repeatedly are added up to produce a frequency distribution table (histogram)).
Regarding claims 4, Inaba discloses teaches the limitations of claim 1 as discussed above. In addition, Inaba further discloses that a histogram noise removal processing unit that performs noise removal processing on the histogram, wherein the detection unit performs the predetermined statistical processing on the histogram on which the noise removal processing has been performed by the histogram noise removal processing unit (paragraph 0004, … a frequency count is performed corresponding to distance (or to elapsed time) when the pulsed measurement light is emitted toward the object of measurement and the reflected light satisfies a specific condition for each emission, the frequencies counted for all of the measurement light emissions carried out repeatedly are added up to produce a frequency distribution table (histogram)… since the timing at which noise light is received is random, a frequency count corresponding to variously changing distances (or elapsed times) is performed for every frequency count carried out repeatedly… the distance can be measured accurately by eliminating the effect of randomly occurring noise light; which also removes histogram noise).
Regarding claims 7, Inaba discloses teaches the limitations of claim 4 as discussed above. In addition, Inaba further discloses that the histogram noise removal processing unit performs noise removal processing on an occurrence rate obtained from the histogram (paragraph 0004, … a frequency count is performed corresponding to distance (or to elapsed time) when the pulsed measurement light is emitted toward the object of measurement and the reflected light satisfies a specific condition for each emission, the frequencies counted for all of the measurement light emissions carried out repeatedly are added up to produce a frequency distribution table (histogram)… since the timing at which noise light is received is random, a frequency count corresponding to variously changing distances (or elapsed times) is performed for every frequency count carried out repeatedly… the distance can be measured accurately by eliminating the effect of randomly occurring noise light).

Regarding claims 8, Inaba discloses teaches the limitations of claim 1 as discussed above. In addition, Inaba further discloses that a calculation of parameters that satisfy a first constraint that constrains, when an occurrence rate caused by reception of the reflected light is expressed as a function of time (as shown in fig. 6(a)(b); paragraph 0004, … the reflected light from the object of measurement is always received in a fixed length of time after the emission of the measurement light, but the timing at which noise light is received is random. In view of this, a method has been proposed whereby a frequency count is performed corresponding to distance (or to elapsed time)), the parameters of the function to satisfy a relationship with the histogram and a second constraint that constrains the parameters to make the parameters in proximity to each other in time and space (fig. 7, distance zones are space) satisfy a specific relationship is performed (paragraph 0102, …The elapsed time from the point when the pulsed laser light is emitted from the laser light emitter 3 until the reflected light is received by the reflected light receiver 4 can be converted into distance… , as shown in FIG. 7, one count is added and recorded in each distance zone where one of the above-mentioned flags was set up in the count table formed corresponding to the various distance zones Z.sub.1, Z.sub.2, . . . by the counter 11 constituting part of the distance computer 10 of the controller 7), and the calculated parameters are used to obtain the distance to the target object or a luminance (fig. 11).

Regarding claims 9, Inaba discloses teaches the limitations of claim 1 as discussed above. In addition, Inaba further discloses that a distance information noise removal processing unit that removes noise from the distance information measured by the measurement unit (paragraph 0059, … the effect of high noise frequencies can be eliminated, the middle part of a broad range can be ascertained, and accurate distance measurement is possible).
Regarding claim 18, Inaba discloses teaches the limitations of claim 1 as discussed above. In addition, Inaba further discloses that an output unit (fig. 2, component 15; paragraph 0095, … a distance selector 15), wherein the measurement unit generates a degree of significance of the active light components with respect to the ambient light components, and the output unit outputs the distance information and the degree of significance (fig. 11, implement distance measurement; paragraph 0103, … the peaks P.sub.15, P.sub.16, and P.sub.17 are reflected light from the target OB, and it is believed that the other peaks P.sub.13 and P.sub.14 are the result of natural light or the like being detected as noise light; paragraph 0117, … when it is bright and there is much natural light that would become noise, such as during the day, the determination threshold P may be set high, and at night the determination threshold P may be set low).

Claim Rejections - 35 USC §103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12. 	Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Inaba et al. (US 20040070748) and in view of  YAMASHITA et al. (JP H07120384).
Regarding claims 2, Inaba discloses teaches the limitations of claim 1 as discussed above. 
It is noticed that Inaba does not disclose explicitly that as the predetermined statistical processing, processing of obtaining a probability density function when an occurrence rate caused by reception of the reflected light is used as a random variable.
YAMASHITA discloses that as the predetermined statistical processing, processing of obtaining a probability density function when an occurrence rate caused by reception of the reflected light is used as a random variable. (page 9, …   Is an unknown number that indicates the light attenuation due to scattering in this wavelength range. εo (λ1) and εd (λ1) are absorption coefficients of oxygenated Hb and deoxygenated Hb at wavelength λ1, and I is a constant indicating the amount of incident light. Further, f (L) is a probability density function that represents the distribution of the optical path length L in the subject 3 with respect to the detection light in this wavelength region, and in Equation 2, the optical path length weighting function for the ordinary Lambert-Beer rule is give).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that as the predetermined statistical processing, processing of obtaining a probability density function when an occurrence rate caused by reception of the reflected light is used as a random variable as a modification to the device for the benefit of that provide a tomographic image measuring method (Abstract).

Regarding claims 16, Inaba discloses teaches the limitations of claim 1 as discussed above. 
It is noticed that Inaba does not disclose explicitly that performs, under a condition that light is received again after a specific time has elapsed since reception of the reflected light, processing of obtaining the probability density function on a basis of state transition used to manage the specific time.
YAMASHITA discloses that performs, under a condition that light is received again after a specific time has elapsed since reception of the reflected light, processing of obtaining the probability density function on a basis of state transition used to manage the specific time (page 12, …   and Q .sub.1 is the light attenuation due to scattering in the wavelength region 500 to 600 nm and the time region T 1. Is an unknown number. f (T1, L) is a probability density function representing the distribution of the optical path length L in the subject 3 with respect to the detection light in this wavelength region and in the time region T1).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that performs, under a condition that light is received again after a specific time has elapsed since reception of the reflected light, processing of obtaining the probability density function on a basis of state transition used to manage the specific time as a modification to the device for the benefit of that provide a tomographic image measuring method (Abstract).

13. 	Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Inaba et al. (US 20040070748) and in view of  QUAN et al. (CN 104010191 B).
Regarding claims 5, Inaba discloses teaches the limitations of claim 4 as discussed above. 
It is noticed that Inaba does not disclose explicitly that adaptively performs weighted addition processing on a plurality of the histograms.
QUAN discloses that adaptively performs weighted addition processing on a plurality of the histograms (page 5, …   updating the reference point estimation and peak point estimate of block noise intensity histogram…the reference point estimation of block noise intensity histogram statistics of video and of the previous frame to obtain the current image block noise intensity statistics of the histogram of the reference point value after weighted addition to obtain the block noise of the current video the histogram of the reference point estimated statistics peak point estimate of block noise intensity histogram statistics of video and of the previous frame to obtain the current image block noise intensity statistics of the histogram peak weighted addition to obtain the peak point estimated value of histogram of block noise intensity statistics of the current video).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that adaptively performs weighted addition processing on a plurality of the histograms a modification to the device for the benefit of that precisely and timely and effectively detect the intensity of the video noise (page 6).

Regarding claims 6, Inaba discloses teaches the limitations of claim 4 as discussed above. In addition, Inaba further discloses that process on occurrence rates of histogram (paragraph 0004, … the frequencies counted for all of the measurement light emissions carried out repeatedly are added up to produce a frequency distribution table (histogram)).
It is noticed that Inaba does not disclose explicitly that performs weighted addition processing on data obtained from a plurality of the histograms.
QUAN discloses that performs weighted addition processing on data obtained from a plurality of the histograms (page 5, …   updating the reference point estimation and peak point estimate of block noise intensity histogram…the reference point estimation of block noise intensity histogram statistics of video and of the previous frame to obtain the current image block noise intensity statistics of the histogram of the reference point value after weighted addition to obtain the block noise of the current video the histogram of the reference point estimated statistics peak point estimate of block noise intensity histogram statistics of video and of the previous frame to obtain the current image block noise intensity statistics of the histogram peak weighted addition to obtain the peak point estimated value of histogram of block noise intensity statistics of the current video).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that performs weighted addition processing on data obtained from a plurality of the histograms a modification to the device for the benefit of that precisely and timely and effectively detect the intensity of the video noise (page 6).


14. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Inaba et al. (US 20040070748) and in view of  OKUNO (CN 1929561 A).
Regarding claims 10, Inaba discloses teaches the limitations of claim 9 as discussed above. 
It is noticed that Inaba does not disclose explicitly that performs weighted addition processing in which the more pieces of the distance information are similar between pieces of data that are the same in time and position, the more weighting is increased.
OKUNO discloses that performs weighted addition processing in which the more pieces of the distance information are similar between pieces of data that are the same in time and position, the more weighting is increased (page 16, …   the distance measuring point may also use distance for focusing in the target field is weighted…the distance of the target may also be used to in each first intermediate region comprises measuring point detection and the main object distance is weighted (e.g., when measuring point of the detecting distance of the target focus, and each first intermediate region is substantially the same, increasing the weight, when the distance is different, to reduce weight).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that performs weighted addition processing in which the more pieces of the distance information are similar between pieces of data that are the same in time and position, the more weighting is increased as a modification to the device for the benefit of that determine each first intermediate region of the second weighting value (page 16).

15. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Inaba et al. (US 20040070748) and in view of  NAKAO et al. (US 5319720).
Regarding claims 13, Inaba discloses teaches the limitations of claim 4 as discussed above. 
It is noticed that Inaba does not disclose explicitly that an image input unit that inputs a captured image of the target object; an image dividing unit that divides the image into a plurality of divided regions; and an assigning unit that assigns pieces of the distance information each to every one of the plurality of divided regions.
NAKAO discloses that an image input unit that inputs a captured image of the target object; an image dividing unit that divides the image into a plurality of divided regions; and an assigning unit that assigns pieces of the distance information each to every one of the plurality of divided regions (fig. 1; Abstract, …   dividing a recognized image of an object into regions… calculating the minimum distance of each point within a target region to a periphery of the target region, and measuring a size of the target region from the maximum of the calculated minimum distances of the points in the target region).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that an image input unit that inputs a captured image of the target object; an image dividing unit that divides the image into a plurality of divided regions; and an assigning unit that assigns pieces of the distance information each to every one of the plurality of divided regions as a modification to the device for the benefit of that providing distance measuring method of short processing time (column 1, line 45-55).

16. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Inaba et al. (US 20040070748) and in view of  Toshiyuki et al. (JP 4504492 B2).
Regarding claims 14, Inaba discloses teaches the limitations of claim 4 as discussed above. 
It is noticed that Inaba does not disclose explicitly that obtains, for every one of a plurality of the histograms, an occurrence rate by dividing each value of the histogram by a value obtained by subtracting a smallest frequency from a total number in the histogram, performs deconvolution on the occurrence rate, and obtains a sharpened histogram from the deconvolved occurrence rate.
Toshiyuki discloses that obtains, for every one of a plurality of the histograms, an occurrence rate by dividing each value of the histogram by a value obtained by subtracting a smallest frequency from a total number in the histogram, performs deconvolution on the occurrence rate, and obtains a sharpened histogram from the deconvolved occurrence rate (fig. 15; page 19, …   , the shape of the histogram is determined, and the threshold setting method is changed according to the result. For example, as shown in FIG. 15, the histogram shape discrimination method is (valley) extreme value, frequency minimum value a, and second smallest value b are obtained, and the difference (b−a) is discriminated. Compared with the value dth. Here, when it is larger than the predetermined value dth, the luminance value of the minimum value a is adopted as the threshold value…; in which, b-a is  is subtracting a smallest frequency from a total number in the histogram ; discrimination process with compare and adapt is the dividing process; therefore, it obtains, for every one of a plurality of the histograms, an occurrence rate by dividing each value of the histogram by a value obtained by subtracting a smallest frequency from a total number in the histogram, performs deconvolution on the occurrence rate, and obtains a sharpened histogram from the deconvolved occurrence).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that obtains, for every one of a plurality of the histograms, an occurrence rate by dividing each value of the histogram by a value obtained by subtracting a smallest frequency from a total number in the histogram, performs deconvolution on the occurrence rate, and obtains a sharpened histogram from the deconvolved occurrence as a modification to the device for the benefit of that obtaining the parameter t so that the separation between the two classes is best (page 19).

17. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Inaba et al. (US 20040070748) and in view of  Ide et al. (US 6587185).
Regarding claims 14, Inaba discloses that the limitations of claim 4 as discussed above. In addition, Inaba further discloses that detects a peak position of the active light components of the histogram on a basis of the distribution of the active light components, and measures the distance to the target object on a basis of the peak position (peak is shown in fig. 6(a); paragraph 0053, … is a frequency with a large peak in the frequency distribution table).
It is noticed that Inaba does not disclose explicitly that peak position of the active light components with a time resolution finer than a time resolution of others.
Ide discloses that peak position of the active light components with a time resolution finer than a time resolution of others (column 3, line 45-65, …   By performing a barycentric calculation in the peak detection, the resolution of the measurement is higher than in the case where the maximum sampling value is regarded as the peak).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that peak position of the active light components with a time resolution finer than a time resolution of others as a modification to the device for the benefit of that measurement can be performed with a high degree of accuracy (column 3, line 45-65).

Allowable Subject Matter
18.	Claim 11, 12, 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	
The following is a statement of reasons for the indication of allowable subject matters:
For claim 11, the prior art does not disclose or suggest the limitations of “the distance information noise removal processing unit determines the distance information after noise removal to cause an extreme value to be obtained by summing a first operator that causes the distance information after the noise removal to be equal to the distance information, and a second operator that causes a set of pieces of distance information, among pieces of the distance information after the noise removal adjacent to each other in time and space, having the smallest difference to be equal to each other”.
For claim 12, the prior art does not disclose or suggest the limitations of “obtains, for every one of a plurality of the histograms, an occurrence rate by dividing each value of the histogram by a value obtained by subtracting a smallest frequency from a total number in the histogram, obtains peaks and peak areas of the occurrence rates, and obtains an area of a region of an object from a ratio between the peak areas”.
For claim 15, the prior art does not disclose or suggest the limitations of “obtains, for every one of a plurality of the histograms, an occurrence rate by dividing each value of the histogram by a value obtained by subtracting a smallest frequency from a total number in the histogram, obtains a peak position and a peak half width of the occurrence rate, and detects that the target object is obliquely disposed or in a moving state in a case where the half width is larger than a predetermined threshold”.

19. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
20.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423